Citation Nr: 0100709	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1991, for the grant of special monthly compensation based on 
loss of use of the veteran's right (major) hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1945 to August 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in June 1998 that denied the claimed benefits.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

By a decision in October 1995, the Board granted service 
connection for the veteran's right arm disability on the 
basis of in-service aggravation of a pre-service condition.  
A rating decision in February 1996 effectuated the Board's 
grant, assigning a 10 percent rating for the disability, 
effective from January 29, 1991.  In November 1995, the RO 
denied an earlier effective date for the grant of service 
connection, but increased the rating for the disability to 
60 percent disabling (70 percent, less 10 percent for the 
level of impairment that existed at service entry), effective 
from January 1991.  The November 1995 rating decision also 
granted special monthly compensation, based on loss of use of 
the right hand, effective from January 1991.  In December 
1997, the Board granted an effective date of August 24, 1946, 
for the grant of service connection and also assigned an 
80 percent rating for the right arm disability.  

A June 1998 rating decision effectuated the August 24, 1946, 
effective date for service connection for the disability as 
assigned by the Board; assigned two 30 percent ratings for 
aspects of the disability, effective from August 24, 1946; 
and assigned an overall 80 percent rating for all aspects of 
the disability, effective from January 29, 1991.  That rating 
decision also denied an effective date earlier than January 
29, 1991, for the grant of special monthly compensation; the 
veteran appealed the latter determination.  

The Board notes that at his recent personal hearings in this 
case, before the RO and the Board, the veteran clearly 
disagreed with the rating that the RO assigned for his right 
arm disability prior to January 1991.  The RO has not issued 
a statement of the case concerning that issue, as they must.  
38 C.F.R. § 19.26 (2000).  In addition, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the Board determines that a notice of disagreement has 
been received concerning issues that were addressed in a 
rating decision and no action has been taken in regard 
thereto, a Remand is required to direct that the veteran and 
his representative be furnished a statement of the case as to 
those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the RO should issue a statement of the case 
regarding the increased rating issue.  

Moreover, rating the veteran's right arm disability under the 
provision of Diagnostic Code 5123, as the Board and the RO 
have done, potentially implicates consideration of loss of 
use of the veteran's right hand, as does special monthly 
compensation, which is the issue currently before the Board.  
Therefore, the currently appealed issue is inextricably 
intertwined with the rating issue.  It would be premature for 
the Board to proceed with consideration of the current appeal 
until the RO has completed the procedural development of the 
rating issue.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Therefore, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-
92, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issue of entitlement to a higher rating 
for his service-connected right arm 
disability prior to January 29, 1991.  In 
this regard, the RO should consider the 
holding of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If he 
files a timely substantive appeal as to 
that issue, the RO should certify that 
issue for appellate consideration.  

3.  The RO should then again consider the 
issue of entitlement to an effective date 
earlier than January 29, 1991, for a 
grant of special monthly compensation, if 
appropriate.  If action taken as to that 
issue remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



